                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                           CIVIL ACTION NO. 3:17-MJ-139-DCK

 UNITED STATES OF AMERICA,                                  )
                                                            )
                   Plaintiff,                               )
                                                            )
     v.                                                     )        ORDER
                                                            )
 IN THE MATTER OF THE SEARCH OF                             )
 THE RESIDENCE LOCATED AT 9640                              )
 WINDY GAP ROAD, CHARLOTTE,                                 )
 NORTH CAROLINA 28278                                       )
                                                            )
                   Defendant.                               )
                                                            )

          THIS MATTER IS BEFORE THE COURT on the United States of America’s “Motion

To Unseal The Search Warrant, Affidavit And Application” (Document No. 2).

          It appearing to the Court that there no longer exists any danger to the attendant investigation

in this case; the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that Plaintiff’s “Motion To Unseal The Search

Warrant, Affidavit And Application” (Document No. 2) is GRANTED. The Search Warrant,

Affidavit And Application in the above-captioned case shall be unsealed.

          SO ORDERED.


                                             Signed: March 26, 2019




                                             SEALED DOCUMENT with access to Specified Parties/Plaintiff.
